871 F.2d 1023
James A. CARD, Plaintiff-Appellant,v.Richard L. DUGGER and Thomas Barton, in his officialcapacity as Superintendent of Florida StatePrison, Defendants-Appellees.
No. 88-3563.
United States Court of Appeals,Eleventh Circuit.
April 28, 1989.

Peter P. Sleasman, Gainesville, Fla., for plaintiff-appellant.
Kimberly J. Tucker, Asst. Atty. Gen., Dept. of Legal Affairs, Tallahassee, Fla., for defendants-appellees.
Appeal from the United States District Court for the Middle District of Florida, Susan H. Black, District Judge.
Before RONEY, Chief Judge, HILL, Circuit Judge, and TUTTLE, Senior Circuit Judge.
HILL, Circuit Judge:


1
Appellant is a death row inmate who has been on death watch.  He asserts--and has asserted--that, as a Roman Catholic death watch inmate at Florida State Prison, he had not been allowed an adequate and equal opportunity for visiting with a representative of his religious faith.  Since the issue arose, the parties have undertaken to address it constructively;  changes have been made looking towards the appellant's spiritual needs while abiding the security needs of the institution.


2
The district court granted summary judgment in favor of defendants, and plaintiff appeals.  Oral argument was heard in Jacksonville on February 9, 1989;  the record and briefs have been carefully reviewed.


3
The judgment of the district court is AFFIRMED for the reasons stated by the Honorable Susan H. Black, United States District Judge, in her opinion accompanying her order granting summary judgment in favor of the defendants.  709 F.Supp. 1098 (M.D. Fla. 1988).


4
AFFIRMED.